



Exhibit 10(b)


Appendix A2
Last Revised On: February 11, 2016
Name
Company
Pre-4/1/1997
Participant
Class A
“Bonus SERP”
Status
Double Basic
Credits
Double
Transition
Credits
ARECHABALA, MIGUEL *
NextEra Energy, Inc
 
X1
X1
 
CAPLAN, DEBORAH H. *
NextEra Energy, Inc
 
X1
X1
 
KELLIHER, JOSEPH T. *
NextEra Energy, Inc
 
X1
X1
 
KETCHUM, JOHN W.
NextEra Energy, Inc.
 
X1
X1
 
SIEVING, CHARLES E. *
NextEra Energy, Inc
 
X1
X1
 
SILAGY, ERIC E.*
Florida Power & Light Company
 
X1
X1
 
YEAGER, WILLIAM L. *
NextEra Energy, Inc
 
X1
X1
 
CUTLER, PAUL I. *
NextEra Energy, Inc
 
X1
 
 
FROGGATT, CHRIS N. *
NextEra Energy, Inc
 
X1
 
 



ARCARI, CRAIG W.
Florida Power & Light Company
 
X1
 
 
BARRETT, ROBERT E., JR.
Florida Power & Light Company
 
X1
 
 
BEILHART, KATHY
NextEra Energy Resources, LLC
 
X1
 
 
BROAD, THOMAS F.
NextEra Energy, Inc
 
X1
 
 
CHAPEL, CHRISTOPHER T.
NextEra Energy, Inc
 
X1
 
 
CHARANJIVA, LAKSHMAN
NextEra Energy, Inc
 
X1
 
 
CONEYS, JOHN J.
NextEra Energy, Inc
 
X1
 
 
COSTANZO, CHRISTOPHER R.
Florida Power & Light Company
 
X1
 
 
CURTLAND, DEAN
NextEra Energy Seabrook
 
X1
 
 
DIDONATO, JOHN
NextEra Energy Resources, LLC
 
X1
 
 
FORREST, SAM A.
Florida Power & Light Company
 
X1
 
 
GLEASON, ERIC S.
NextEra Transmission, LLC
 
X1
 
 
GOLDSTEIN, MITCHELL P.
Florida Power & Light Company
 
X1
 
 
GOSSELIN, DEAN R.
NextEra Energy Resources, LLC
 
X1
 
 
GOULD, ROBERT L.
Florida Power & Light Company
 
X1
 
 
HANDEL, MATTHEW S.
NextEra Energy Resources, LLC
 
X1
 
 
HARDY, G. KEITH, JR
Florida Power & Light Company
 
X1
 
 
HICKSON, MARK E.
NextEra Energy, Inc
 
X1
 
 
HOFFMAN, KENNETH A.
Florida Power & Light Company
 
X1
 
 
JENSEN, JOSEPH N.
Florida Power & Light Company
 
X1
 
 
KENNEDY, ROXANE R.
Florida Power & Light Company
 
X1
 
 
KETCHUM, JOHN W.
NextEra Energy, Inc
 
X1
 
 
KILEY, MICHAEL W.
Florida Power & Light Company
 
X1
 
 
KUJAWA, REBECCA
NextEra Energy Resources, LLC
 
X1
 
 
LABAUVE, RANDALL R.
NextEra Energy, Inc
 
X1
 
 
LANDRUM, BRIAN
NextEra Power Marketing, LLC
 
X1
 
 
LEMASNEY, MARK
NextEra Energy Resources, LLC
 
X1
 
 
LITCHFIELD, R. WADE
Florida Power & Light Company
 
X1
 
 
MAISTO, MARK
NextEra Energy Resources, LLC
 
X1
 
 
MCCARTNEY, ERIC
NextEra Point Beach
 
X1
 
 

1
The Compensation Committee has expressly identified these items and acknowledged
that they are subject to Internal Revenue Code Section 409A. In particular,
these items include: (i) the additional deferred compensation provided by the
designation of certain officers as Class A Executives, effective on or after
January 1, 2006; and (ii) the additional deferred compensation set forth in SERP
Amendment #4 to the Prior Plan (meaning amounts deferred by certain senior
officers specified by the Compensation Committee who became participants in the
SERP on or after April 1, 1997 at the rate of two times the basic credit and, to
the extent applicable, the transition credit under the cash balance formula in
the SERP for their pensionable earnings on or after January 1, 2006).
Importantly, nothing in Amendment #4 to the Prior Plan, the SERP, Compensation
Committee resolutions, or any other document shall be construed as subjecting to
Code Section 409A any deferrals made under the SERP prior to January 1, 2005,
except as expressly noted herein.
*
Executive Officer of NextEra Energy, Inc.






--------------------------------------------------------------------------------






Appendix A2, continued
Last Revised On: February 11, 2016
Name
Company
Pre-4/1/1997
Participant
Class A “Bonus
SERP” Status
Double Basic
Credits
Double
Transition
Credits
MIRANDA, MANNY B.
Florida Power & Light Company
 
X1
 
 
MURPHY, BRIAN R.
NextEra Energy, Inc
 
X1
 
 
OLNICK, BRYAN J.
Florida Power & Light Company
 
X1
 
 
O'SULLIVAN, MICHAEL
NextEra Energy Resources, LLC
 
X1
 
 
OUSDAHL, KIMBERLY
Florida Power & Light Company
 
X1
 
 
PEREZ, CARMEN M.
FPL FiberNet, LLC
 
X1
 
 
PRIORE, CARMINE A., III
NextEra Energy Resources, LLC
 
X1
 
 
RAUCH, PAMELA M.
Florida Power & Light Company
 
X1
 
 
REAGAN, RONALD R.
NextEra Energy, Inc
 
X1
 
 
ROSS, MITCHELL S.
NextEra Energy Resources, LLC
 
X1
 
 
SANCHEZ, MANNY A.
NextEra Energy Resources, LLC
 
X1
 
 
SANTOS, MARLENE M.
Florida Power & Light Company
 
X1
 
 
SEELEY, W. SCOTT
NextEra Energy, Inc
 
X1
 
 
SENA, PETER P., III
Florida Power & Light Company
 
X1
 
 
SILVERSTEIN, LAWRENCE
NextEra Energy Power Marketing, LLC
 
X1
 
 
SOLE, MICHAEL W.
Florida Power & Light Company
 
X1
 
 
SORENSEN, MARK R.
NextEra Energy Resources, LLC
 
X1
 
 
SPOOR, MICHAEL G
Florida Power & Light Company
 
X1
 
 
STENGLE, KATE E.
NextEra Energy, Inc
 
X1
 
 
SUMMERS, THOMAS
Florida Power & Light Company
 
X1
 
 
SUNCINE, KEVIN T.
NextEra Energy Resources, LLC
 
X1
 
 
TUSCAI, TJ
NextEra Project Management, LLC
 
X1
 
 
VEHEC, THOMAS
NextEra Duane Arnold
 
X1
 
 
WEISS, ALEXANDER
NextEra Energy Resources, LLC
 
X1
 
 

1
The Compensation Committee has expressly identified these items and acknowledged
that they are subject to Internal Revenue Code Section 409A. In particular,
these items include: (i) the additional deferred compensation provided by the
designation of certain officers as Class A Executives, effective on or after
January 1, 2006; and (ii) the additional deferred compensation set forth in SERP
Amendment #4 to the Prior Plan (meaning amounts deferred by certain senior
officers specified by the Compensation Committee who became participants in the
SERP on or after April 1, 1997 at the rate of two times the basic credit and, to
the extent applicable, the transition credit under the cash balance formula in
the SERP for their pensionable earnings on or after January 1, 2006).
Importantly, nothing in Amendment #4 to the Prior Plan, the SERP, Compensation
Committee resolutions, or any other document shall be construed as subjecting to
Code Section 409A any deferrals made under the SERP prior to January 1, 2005,
except as expressly noted herein.








